Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 1 of 68




                      EXHIBIT A
                      Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 2 of 68

                             General Civil and Domestic Relations Case Filing Information Form

                                  X Superior or ☐ State Court of ______________________________
                                  ☐                               Fulton                        County

        For Clerk Use Only

        Date Filed _________________________                                Case Number _________________________
                        MM-DD-YYYY

Plaintiff(s)                                                                   Defendant(s)
__________________________________________________
 Greenlight Financial Technology, Inc.                                         __________________________________________________
                                                                                Nichols, Jordan
Last              First                  Middle I.     Suffix     Prefix         Last                  First            Middle I.   Suffix   Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First            Middle I.   Suffix   Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First            Middle I.   Suffix   Prefix
__________________________________________________                             __________________________________________________
Last              First                  Middle I.     Suffix     Prefix         Last                  First            Middle I.   Suffix   Prefix

Plaintiff’s Attorney ________________________________________ State Bar Number __________________ Self-Represented ☐
                           Jeffrey L. Mapen                                                                    469936


                          Check one case type and one sub-type in the same box (if a sub-type applies):

        General Civil Cases
                                                                                        Domestic Relations Cases
        ☐           Automobile Tort
        ☐           Civil Appeal                                                        ☐            Adoption
        ☐           Contempt/Modification/Other                                         ☐            Contempt
                    Post-Judgment                                                                    ☐ Non-payment of child support,
        ☐
        X           Contract                                                                         medical support, or alimony
        ☐           Garnishment                                                         ☐            Dissolution/Divorce/Separate
        ☐           General Tort                                                                     Maintenance/Alimony
        ☐           Habeas Corpus                                                       ☐            Family Violence Petition
        ☐           Injunction/Mandamus/Other Writ                                      ☐            Modification
        ☐           Landlord/Tenant                                                                  ☐ Custody/Parenting Time/Visitation
        ☐           Medical Malpractice Tort                                            ☐            Paternity/Legitimation
        ☐           Product Liability Tort                                              ☐            Support – IV-D
        ☐           Real Property                                                       ☐            Support – Private (non-IV-D)
        ☐           Restraining Petition                                                ☐            Other Domestic Relations
        ☐           Other General Civil

☐       Check if the action is related to another action pending or previously pending in this court involving some or all of
        the same: parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________            ____________________________________________
                     Case Number                                              Case Number

☐
X       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in OCGA § 9-11-7.1.

☐       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

         ________________________________ Language(s) Required

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.


                                                                                                                                               Version 1.1.20
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 3 of 68




                             IN THE SUPERIOR COURT OF FULTON COUNTY
                                         STATE OF GEORGIA

 GREENLIGHT FINANCIAL                                    )
 TECHNOLOGY, INC.,                                       )
                                                         )
             Plaintiff,                                  )
                                                         )    CASE NO. ___________________
 v.                                                      )
                                                         )    JURY TRIAL DEMANDED
 JORDAN NICHOLS,                                         )
                                                         )
             Defendant.                                  )
                                                         )
                                                         )

                         VERIFIED COMPLAINT FOR TEMPORARY
                  RESTRAINING ORDER, INJUNCTIVE RELIEF AND DAMAGES

           Greenlight Financial Technology, Inc., by and through its undersigned counsel, hereby files

this Complaint against Jordan Nichols, alleging as follows:

                                                       PARTIES

           1.         Plaintiff, Greenlight Financial Technology, Inc. (“Greenlight”) is a Delaware

corporation with its principal place of business in Georgia.

           2.         Defendant Jordan Nichols (“Nichols”) is an individual residing in the state of

California at 90 Lincoln Drive, Sausalito, CA 94965.

                                                JURISDICTION AND VENUE

           3.         This is an action for violations of the Georgia Trade Secrets Act.

           4.         Subject matter jurisdiction in this Court is proper.

           5.         Personal jurisdiction in this Court is proper under O.C.G.A § 9-10-91.

           6.         Venue in this Court is proper, as the tortious acts, omissions, and injuries occurred

in Fulton County, Georgia.




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 4 of 68


                                                  GENERAL ALLEGATIONS

     A. Greenlight’s Business

           7.         Greenlight is an innovative financial technology company located in Atlanta,

Georgia that has built its business around a smart debit card and mobile application that is marketed

to families for the purpose of allowing parents to manage their children’s spending and saving and

teaching financial responsibility to children.

           8.         Among other things, Greenlight’s technology allows parents to transfer funds to

debit cards for up to five children through the mobile application and allows parents to choose the

exact stores where their children can spend, manage children’s chores and allowances, set parent-

paid interest rates on savings, and more. Kids can customize their Greenlight cards, track balances,

watch their savings grow, gain financial knowledge, learn how to invest in stocks and exchange

traded funds (ETFs) and learn to make real world financial decisions.

           9.         Because of its unique and proprietary technology and its marketing strategies

developed over years and at the cost of millions of dollars, Greenlight has experienced enormous

success in the industry, and is the most successful product of its kind currently on the market.

     B. Greenlight’s Relationship with Facebook, Inc. and Nichols

           10.        Since its inception, Greenlight has advertised through Facebook, Inc.’s platform to

directly market to consumers.

           11.        Because of the size of Greenlight’s account, in July 2020 Facebook assigned

Greenlight a dedicated team of Facebook employees, led by a “Client Partner”, to ensure

Greenlight’s success in its direct to consumer marketing efforts within the Facebook ecosystem.

Upon information and belief, Facebook Client Partners – including Greenlight’s dedicated Client


                                                           2




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 5 of 68


Partner – are assigned a small number of client accounts to manage, typically between one and six

clients.

           12.        At all times relevant herein, Defendant Nichols was assigned by Facebook to serve

as Greenlight’s dedicated Client Partner.

           13.        According to publicly available job descriptions, Client Partners must, amongst

other responsibilities:

                 a. “Define and own account plans to unlock investments and drive client’s business

                      key performance metrics”;

                 b. “Partner with teammates and cross-functional partners to structure and execute

                      operational and strategic initiatives - developing account plans, synthesizing market

                      related data, leading client analysis and defining the overall business approach to

                      Facebook’s success with digitally focused businesses”;

                 c. “Prospect and penetrate organizations to drive alignment and influence executive

                      and day-to-day contacts to execute against account plan”;

                 d. “Develop performance marketing approaches for client to leverage Facebook ad

                      solutions, creative approaches, and ad tech infrastructure”;

                 e. “Collaborate with measurement partners to create learning agendas to help clients

                      measure impact of marketing and adopt Facebook measurement solutions”;

                 f. “Frame client opportunities and challenges to enroll cross-functional support”; and

                 g. “Own forecasting and accurate client analysis to support team planning”.

           See Exhibit A, Client Partner Job Description.

           14.        Upon information and belief, in his role as Client Partner at Facebook, Nichols was

only tasked with four (4) total accounts, including Greenlight. Thus, Nichols was heavily involved
                                                  3




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 6 of 68


and played a key role in the development of Greenlight’s marketing and business strategies at

Facebook.

           15.        Consistently, prior to May 28, 2021,1 Nichols’ LinkedIn Profile read that he “led

Digital Banking and Personal Finance app partnerships at Facebook” and “had the great fortune of

partnering with category creating companies like . . . Greenlight Financial . . . as they developed

their product and defined their go to market strategies.”

     C. The Mutual Non-Disclosure Agreement

           16.        On November 13, 2020, in order to share confidential and proprietary trade secret

information about Greenlight’s business with its assigned Client Partner at Facebook, Nichols,

Greenlight executed a Mutual Non-Disclosure Agreement with Facebook (the “MNDA”), a copy

of which is attached hereto as Exhibit B.

           17.        Under the MNDA, “Confidential Information” is defined as:

           [I]nformation related to the Discloser’s business, including, without limitation,
           product designs, product plans, data, software and technology, financial
           information, marketing plans, business opportunities, proposed terms, pricing
           information, discounts, inventions and know-how disclosed by Discloser to
           Recipient, either directly or indirectly, whether in writing, verbally or otherwise,
           and whether prior to, on or after the Effective Date, that either: (a) is designated as
           confidential by the Discloser at the time of disclosure; or (b) would reasonably be
           understood, given the nature of the information or the circumstances surrounding
           its disclosure, to be confidential.

           MNDA, Ex. B, Section 1.

           18.        Furthermore, under the MNDA, a party that “receives Confidential Information

under this Agreement (“Recipient”) may use the Confidential Information only to evaluate whether

to enter into a business relationship, or further an existing business relationship, with the party


1
  Nichols appears to have deleted the reference to “Greenlight Financial” after receiving
Greenlight’s Cease and Desist letter on or about May 28, 2021.
                                                4




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 7 of 68


which discloses Confidential Information under this Agreement (“Discloser”).” MNDA, Ex. B,

Section 2.

           19.        As the Recipient, Facebook and its employees (including, but not limited to,

Nichols), are required to:

           (a) hold Confidential Information in strict confidence and take reasonable
           precautions to protect such Confidential Information (such precautions to include,
           at a minimum, all precautions Recipient employs with respect to its own
           confidential materials); (b) not divulge any Confidential Information to any third
           party (other than to employees or contractors as set forth below); and (c) not copy
           or reverse engineer any materials disclosed under this Agreement or remove any
           proprietary markings from any Confidential Information. Any employee or
           contractor given access to any Confidential Information must have a legitimate
           “need to know” such Confidential Information for use specified in Section 2 and
           Recipient will remain responsible for each such person’s compliance with the terms
           of this Agreement.

           MNDA, Ex. B, Section 3.

           20.        The term of the MNDA expires five (5) years from the date of receipt of the

Confidential Information, except with respect to any trade secrets where such obligations will be

perpetual. MNDA, Ex. B, Section 4.

     D. Nichols Becomes Privy to Greenlight Trade Secrets Subject to the Mutual Non-
        Disclosure Agreement

           21.        Between July 2020 and May 17, 2021, Nichols engaged in regular video calls,

Zoom meetings, and occasional telephone calls with employees of Greenlight, including, but not

limited to, Rachel Hamilton (Greenlight’s Chief Marketing Officer), Denis Burba (Greenlight

Director of Growth Marketing) and Lee Silver (Greenlight Senior Manager, Growth Marketing)

all of whom are physically based in the Atlanta, Georgia area.

           22.        Pursuant to the MNDA, in furtherance of Nichols’ role as Client Partner and at the

urging of Facebook to treat Nichols as a strategic partner, after execution of the MNDA, Facebook

                                                       5




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 8 of 68


made certain of Greenlight’s extremely sensitive, proprietary and highly confidential trade secrets

available for viewing to Nichols in Facebook’s self-service platform, and Greenlight expanded

upon and shared with Nichols other extremely sensitive, proprietary and highly confidential trade

secrets during video calls, Zoom meetings, and telephone calls, including, but not limited to the

following (collectively, the “Greenlight Trade Secrets”):

                 a. Greenlight’s costs to acquire customers (“CAC”);

                 b. Greenlight’s conversion rates;

                 c. Greenlight’s upgrade rates;

                 d. Greenlight’s target audiences;

                 e. Greenlight’s optimization tactics;

                 f. Greenlight’s creative learnings including winning imagery and copy and value

                      propositions and Greenlight’s spend volume and performance over time;

                 g. Greenlight’s volume and CAC goal, as well as Greenlight’s interpretation of

                      performance;

                 h. Greenlight’s strategic priorities for the marketing team and marketing plans for the

                      year, including in other channels;

                 i. Greenlight’s product roadmaps;

                 j. Greenlight’s partnership priorities;

                 k. Greenlight’s perspective on the competitive landscape, including Step Mobile, Inc.

                      (“Step”), an early-stage financial technology company that is a direct competitor of

                      Greenlight; and

                 l. Greenlight’s marketing technology stack and performance metrics from other

                      sources.
                                                       6




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
             Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 9 of 68


           23.        On May 5, 2021, Nichols requested a one-on-one meeting with Greenlight’s CMO,

Ms. Hamilton,2 via Zoom. Nichols’ meeting request was atypical, since prior to this meeting,

Nichols had only had one prior ad-hoc one-on-one meeting with Ms. Hamilton on September 11,

2020. Instead, because of Ms. Hamilton’s role as Chief Marketing Officer and the size of

Greenlight’s account at Facebook, Ms. Hamilton’s one-on-one calls were typically scheduled on

a quarterly basis with Facebook’s Vice President, who is three (3) reporting layers up from

Nichols.

           24.        During the May 5, 2021 meeting, under the guise of discussing Greenlight’s recent

performance through the Facebook marketing channel, Nichols asked Ms. Hamilton a series of

leading questions about Greenlight’s business, including, but not limited to, Greenlight’s strategic

priorities, Greenlight’s partnership pipeline and targets, and specifically asked for Ms. Hamilton’s

point of view on Step and Greenlight’s competitive response. Pursuant to the MNDA, Ms.

Hamilton provided responses to Nichols’ questions, believing that Nichols was working on

solutions to support Greenlight’s growth through the Facebook channel.

      E. Nichols Accepts New Employment with Greenlight’s Direct Competitor

           25.        Approximately two and a half weeks after Nichols’ May 5, 2021 telephone call with

Ms. Hamilton, Greenlight learned that Nichols accepted a senior role of “Leading Partnerships” at

Step.

           26.        Nichols wrote in a May 27, 2021 LinkedIn post that he was recruited by Step

Founder and Chief Executive Officer CJ MacDonald, noting that: “I have known CJ MacDonald




2
    Ms. Hamilton resides in – and took the Zoom meeting from – a location in Atlanta, Georgia.
                                                7




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 10 of 68


for a few years, and when we met, I immediately knew they were doing things differently. We

reconnected a few weeks back the deal was done in days.” See Exhibit C, (emphasis added.)

           27.        Step is an early-stage financial technology company in the parent and child sector

of the fintech industry that directly competes with Greenlight as a provider of parent-managed

payment cards for kids and teens. Step is self-proclaimed as a “next generation financial services

company building the best banking experience to help teens and young adults achieve financial

independence and knowledge at an earlier age”, and its main product is a credit card for teens that

is associated with a mobile banking app. See generally https://www.step.com/faq.

           28.        Upon information and belief, Nichols already disclosed during the recruitment

process and/or is presently disclosing Greenlight’s confidential and proprietary trade secret

information during the course of his employment at Step.

           29.        Furthermore, upon information and belief, Nichols specifically requested the one-

on-one meeting with Ms. Hamilton on or about May 5, 2021 for the sole purpose of gathering

additional information pertaining to the Greenlight Trade Secrets in order to assist him during the

recruitment process and during his new employment with Step.

           30.        In his new role at Step, Nichols will interact on a daily basis with Step’s senior

leaders and will be jointly accountable for growing Step.

           31.        Moreover, in his new role at Step, Nichols has access to and/or will use the

Greenlight Trade Secrets to benefit Step and harm Greenlight.

           32.        For example, Nichols is privy to the success of Greenlight’s specific product and

feature offerings developed over the years and at a cost of millions of dollars, and already has

and/or will inform Step’s decision making regarding what products and features to build based on

Greenlight’s success.
                                                       8




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 11 of 68


           33.        Nichols is also privy to Greenlight’s most successful marketing strategies,

including Greenlight’s creative images, target audiences, ad settings images and messages, and

registration flows. This data and information have been and/or will be used to model Step’s

marketing strategies and growth.

           34.        Nichols is also privy to Greenlight’s cost to acquire, conversion rates and upgrade

rates. Such data and information have been and/or will be used to establish pricing with Step’s

partners and potentially undercut Greenlight pricing terms or proposals. Understanding these unit

economics will enable Nichols and Step to undercut Greenlight in competitive situations wherein

the two companies are targeting the same partner.

           35.        As another example, Nichols has knowledge pertaining to Greenlight’s target

audiences, optimization tactics and creative learnings. Such data and information have been and/or

will be used by Nichols and Step to establish credibility and demonstrate expertise that is part of

the value provided to partners. This insight will also directly contribute to the success of Nichols’

and Step’s joint growth goals with partners.

           36.        Nichols also has knowledge of Greenlight’s prioritization of partnership

opportunities and of partnerships relative to other growth channels. This data and information has

been and/or will inform Nichols’ and Step’s partnership priorities.

           37.        Greenlight’s technology is a one-of-a-kind product in the financial technology

industry and Greenlight has spent countless hours and millions of dollars developing its product

and business model and testing and perfecting its marketing strategies to determine what ultimately

worked to reach consumers and to sell its product.

           38.        The Greenlight Trade Secrets are all core tenets of Greenlight’s business which are

extremely confidential and closely guarded by Greenlight.
                                               9




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 12 of 68


           39.        Nichols has gathered sufficient information via the Greenlight Trade Secrets from

Greenlight to essentially re-create Greenlight’s business model and successful marketing efforts

at Step, a direct competitor of Greenlight in the parent and child sector of the fintech industry,

without any of the expenditure, time or effort that Greenlight expended, which is irreparably

harmful to Greenlight.

           40.        Greenlight sent Nichols a Cease and Desist letter on May 28, 2021, a copy of which

is attached hereto as Exhibit D. However, as of the filing of this Verified Complaint, upon

information and belief, Nichols continues to be employed by Step.

           41.        All conditions precedent to bringing this lawsuit have occurred or have been

waived.

                                           COUNT I
                           MISAPPROPRIATION OF TRADE SECRETS UNDER
                                  GEORGIA TRADE SECRETS ACT

           42.        Greenlight incorporates by reference, as if fully set forth herein, each and every

allegation asserted in the preceding and following paragraphs, including each and every factual

and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-alleges each

such allegation.

           43.        The Greenlight Trade Secrets amount to valuable trade secrets owned by

Greenlight.

           44.        The Greenlight Trade Secrets constitute trade secrets under the GTSA because they

include Greenlight’s methods, techniques, processes, financial data, financial plans, product plans,

and customer information, all of which is not commonly known to the public.

           45.        Greenlight takes reasonable measures to maintain the secrecy of the Greenlight

Trade Secrets by storing such information on a secure, password-protected computer network, and
                                                10




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 13 of 68


by making them available only to key employees such as executives and employees with a direct

need-to-know regarding such information.

           46.        Greenlight also requires individuals who become privy to the Greenlight Trade

Secrets to first sign a non-disclosure agreement prior to any disclosure of non-public information,

and additionally requires employees to execute non-disclosure agreements, confidentiality

agreements, and for certain senior executives, restrictive covenant agreements.

           47.        In this particular instance, the Greenlight Trade Secrets were only shared with

Nichols pursuant to the MNDA with Facebook, in its capacity as Nichols’ employer, and at

Facebooks’ urging to treat Nichols as a strategic business partner.

           48.        The Greenlight Trade Secrets derive independent economic value from not being

generally known to, and not being readily ascertainable through proper means by, persons or

entities who can obtain economic value from the disclosure or use of the information.

           49.        Nichols acquired the Greenlight Trade Secrets while employed by Facebook and

while consulting with Greenlight in his capacity as Greenlight’s Client Partner, and under a duty

to maintain the secrecy of the information and limit the use of the information.

           50.        Nichols has improperly disclosed and used, and is continuing to improperly

disclose and use, the Greenlight Trade Secrets in connection with his employment at Step, and for

the wrongful and deliberate purpose of helping Step unfairly compete against Greenlight.

           51.        Such disclosure and use are occurring without the express or implied consent of

Greenlight.

           52.        Nichols’ acquisition, disclosure, and/or use of the Greenlight Trade Secrets

amounts to a deliberate and improper misappropriation of the Greenlight Trade Secrets in violation

of the GTSA.
                                                       11




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 14 of 68


           53.        As a result of Nichols’ actual and threatened misappropriation of the Greenlight

Trade Secrets, Greenlight is suffering immediate, ongoing, and irreparable harm. Without

immediate and permanent injunctive relief, Greenlight will continue to sustain irreparable harm

for which there is no adequate remedy at law.

           54.        Greenlight is likewise entitled to an award of damages under O.C.G.A. § 10-1-

763(a), including damages sustained from Nichols’ misappropriation of the Greenlight Trade

Secrets, or the actual loss to Greenlight, for the misappropriation.

           55.        Nichols’ actions have been intentional and were meant to cause harm to Greenlight,

entitling Greenlight to recover exemplary damages in an amount not exceeding twice any award

made under O.C.G.A. § 10-1-763(b), and to recover attorneys’ fees under O.C.G.A. § 10-1-764.

                             COUNT II – TEMPORARY RESTRAINING ORDER

           56.        Greenlight hereby incorporates by reference, as if fully set forth herein, each and

every allegation asserted in the preceding and following paragraphs, including each and every

factual and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-

alleges each such allegation.

           57.        During his employment at Facebook, Nichols acquired knowledge of the

Greenlight Trade Secrets pursuant to the MNDA between Greenlight and Facebook, which

constitute valuable trade secrets owned by Greenlight.

           58.        Nichols subsequently resigned from his position at Facebook and accepted

employment at Step, a direct competitor of Greenlight.

           59.        Nichols has improperly disclosed and used, and is continuing to improperly

disclose and use, the Greenlight Trade Secrets in connection with his employment at Step, and for

the wrongful and deliberate purpose of helping Step unfairly compete against Greenlight.
                                               12




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 15 of 68


           60.        Such disclosure and use are occurring without the express or implied consent of

Greenlight.

           61.        Upon information and belief, Nichols has and will continue to make unlawful use

of the Greenlight Trade Secrets to further the business of Step.

           62.        Left unrestrained, Nichols’ conduct will cause serious irreparable injury to

Greenlight.

           63.        Greenlight is without an adequate remedy at law and is subject to irreparable harm

and damage absent the exercise of this Court’s equitable and legal powers.

           64.         Greenlight is entitled to a temporary restraining order to maintain the status quo,

enjoining Nichols from using, disclosing and misappropriating Greenlight’s confidential and

proprietary trade secret information, and which prohibits Nichols from working for Step,

Greenlight’s direct competitor, or any other direct competitors of Greenlight that provide parent-

controlled payment cards and financial management tools for parents and their kids.

                   COUNT III - PRELIMINARY AND PERMANENT INJUNCTION

           65.        Greenlight hereby incorporates by reference, as if fully set forth herein, each and

every allegation asserted in the preceding and following paragraphs, including each and every

factual and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-

alleges each such allegation.

           66.        Greenlight has a substantial likelihood of success on the merits of its

misappropriation of trade secrets claim and will subsequently demonstrate actual success on the

merits.

           67.        Greenlight will suffer irreparable injury should an injunction fail to issue that

prohibits Nichols from using, disclosing and misappropriating Greenlight’s confidential and
                                            13




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 16 of 68


proprietary trade secret information, and which prohibits Nichols from working for Step,

Greenlight’s direct competitor, or any other direct competitors of Greenlight that provide parent-

controlled payment cards and financial management tools for parents and their kids.

           68.        The threatened injury to Greenlight outweighs any damage that the proposed

injunction may cause Nichols.

           69.        The requested injunctive relief will not be adverse to the public interest.

                                                  COUNT IV – ATTORNEY’S FEES

           70.        Greenlight hereby incorporates by reference, as if fully set forth herein, each and

every allegation asserted in the preceding and following paragraphs, including each and every

factual and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-

alleges each such allegation.

           71.        Nichols willfully and maliciously misappropriated the Greenlight Trade Secrets,

making an award of attorney’s fees justified pursuant to O.C.G.A § 10-1-764.

           72.        Alternatively, Nichols’ actions as set forth in this Verified Complaint have been in

bad faith and have caused Greenlight to incur unnecessary trouble and expense.

           73.        As a result of Nichols’ actions, Greenlight has incurred expenses of litigation,

including attorneys’ fees, which it is entitled to recover under O.C.G.A. § 13-6-11 in an amount to

be determined at trial.

                                                       PRAYER FOR RELIEF

           WHEREFORE, Greenlight requests that judgment be made and entered in its favor and

against Nichols as follows:

           A.         Judgment in favor of Greenlight and against Nichols on all of Greenlight’s claims;


                                                              14




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 17 of 68


           B.         A temporary restraining order, a preliminary injunction pending final adjudication

of this matter and a permanent injunction preventing Nichols from using, disclosing and

misappropriating the Greenlight Trade Secrets, and which prohibits Nichols from working for

Step, Greenlight’s direct competitor, or any other direct competitors of Greenlight that provide

parent-controlled payment cards and financial management tools for parents and their kids;

           C.         An award of Greenlight’s costs, expenses, and attorney’s fees incurred in

connection with bringing and maintaining this action, to the extent permitted by law and equity;

           D.         Trial by jury for all claims so triable;

           E.         Such further relief as the Court deems appropriate.

           Respectfully submitted this 3rd day of June, 2021.


                                                       /s/ Jeffrey L. Mapen
                                                       Jeffrey L. Mapen
                                                       Georgia Bar No. 469936
                                                       E-mail: jeff.mapen@nelsonmullins.com
                                                       Jessica R. Watson
                                                       Georgia Bar No. 760076
                                                       E-mail: jessica.watson@nelsonmullins.com
                                                       Attorneys for Plaintiff Greenlight Financial Technology,
                                                       Inc.

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (fax)




                                                                15




4841-3480-5484 v.4 046581/01501, 1:47 PM, 06/03/2021
         Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 18 of 68




                                         VERIFICATION

         PERSONALLY appeared before me the undersigned, who being first duly sworn, deposes

  and says: I am the Chief Marketing Officer of Greenlight Financial Technology, Inc. I have

  personal knowledge of the allegations of fact made in the foregoing Verified Complaint for

  Temporary Restraining Order, Injunctive Relief and Damages, and verify that those factual

  allegations are true and correct to the best of my knowledge, information, and belief.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on June

3rd, 2021.
                                                      —An'°W 14°~'Iteotoftm
                                                       Rachel Hamilton
                                                       Greenlight Financial Technology, Inc.
                                                       Chief Marketing Officer


                                                     i
  The foregoing document was acknowledged by me this 7 '' day of                  , 2021.


  Notary Public:


  My Commission Expires:       P/1 ( )-40,1—r
Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 19 of 68




                                    IT A.
6/2/2021             Case 1:21-cv-02414-SCJ Document      1-1| Facebook
                                               Client Partner    Filed Careers
                                                                        06/11/21 Page 20 of 68




   Client Partner
                                     Los Angeles, CA
                                     Austin, TX
                                     Atlanta, GA
                                     Seattle, WA
                                     New York, NY
                                     Detroit, MI
                                     San Francisco, CA
                                     Chicago, IL
                                     - Hide



           Apply to Job




             You can submit up to three job applications every 90 days. Be sure to apply for roles
             that strongly match your skills and work experience.



    Facebook is seeking experienced sales and marketing professionals to help build and sell Facebook’s
    advertising solutions to our key partners benefiting from our proven Direct Response and Brand
    Building Solutions. You’ll contribute to a high-caliber team in a business that is experiencing rapid
    and dramatic growth. We are looking for demonstrated performance in a constantly changing,
    ambiguous environment, and problem-solving leadership with limited oversight. Ideal candidates will
    have experience and measurable success in an advertising sales environment and experience selling
    cross-network online marketing solutions such as integrated sponsorships and display advertising.




    Client Partner Responsibilities
           Define and own account plans to unlock investments and drive client’s business key performance
           metrics



https://www.facebook.com/careers/v2/jobs/2078461459135786/                                                  1/5
6/2/2021               Case 1:21-cv-02414-SCJ Document      1-1| Facebook
                                                 Client Partner    Filed Careers
                                                                          06/11/21 Page 21 of 68
           Partner with teammates and cross-functional partners to structure and execute operational and
           strategic initiatives - developing account plans, synthesizing market related data, leading client
           analysis and defining the overall business approach to Facebook’s success with digitally focused
           businesses

           Prospect and penetrate organizations to drive alignment and influence executive and day-to-day
           contacts to execute against account plan

           Develop performance marketing approaches for client to leverage Facebook ad solutions, creative
           approaches, and ad tech infrastructure

           Collaborate with measurement partners to create learning agendas to help clients measure
           impact of marketing and adopt Facebook measurement solutions

           Frame client opportunities and challenges to enroll cross-functional support

           Own forecasting and accurate client analysis to support team planning

           Create persuasive sales presentations using market trends, case studies and Facebook network
           solutions

           Exceed sales goals for yourself and your team

           Partner with product teams and all cross-functional teams to act as point of contact and deliver
           collected and consolidated information that prioritizes customer requests

           Hone in on relevant trends and opportunities in order to craft business cases that support any new
           requests and/or changes that alter product vision/roadmap




    Minimum Qualifications
           7+ years of experience in Marketing, Brand Advertising, Media Sales, Customer Acquisition and
           Growth, Consulting, Mobile and/or Online sales

           5+ years experience managing client accounts

           3+ years’ experience as proven strategic advisor working with C-Level clients

           Performance marketing experience and/or brand advertising experience

           Track record of reaching and exceeding business targets

           Experience introducing performance measures, processes and systems

https://www.facebook.com/careers/v2/jobs/2078461459135786/                                                      2/5
6/2/2021             Case 1:21-cv-02414-SCJ Document      1-1| Facebook
                                               Client Partner    Filed Careers
                                                                        06/11/21 Page 22 of 68
           Experience on social media, reseller channels and vertical market

           Experience working with marketing decision makers in companies and agencies




    Locations




              Data Center




    About the Facebook company

    Facebook's mission is to give people the power to build community and bring the world closer
    together. Through our family of apps and services, we're building a different kind of company that
    connects billions of people around the world, gives them ways to share what matters most to them,
    and helps bring people closer together. Whether we're creating new products or helping a small
    business expand its reach, people at Facebook are builders at heart. Our global teams are constantly
    iterating, solving problems, and working together to empower people around the world to build
    community and connect in meaningful ways. Together, we can help people build stronger
    communities — we're just getting started.


    Facebook is committed to providing reasonable support (called accommodations) in our recruiting
    processes for candidates with disabilities, long term conditions, mental health conditions or who are
    neurodivergent, and to candidates with sincerely held religious beliefs or requiring pregnancy related
    support. If you need support, please reach out to accommodations-ext@fb.com.




https://www.facebook.com/careers/v2/jobs/2078461459135786/                                                   3/5
6/2/2021             Case 1:21-cv-02414-SCJ Document      1-1| Facebook
                                               Client Partner    Filed Careers
                                                                        06/11/21 Page 23 of 68




    Related Job Openings

    Community & Impact Partnerships Product Marketing Communications Manager
    Facebook | Los Angeles, CA + 7 More


    Educational Video and Creative Developer
    Facebook | Los Angeles, CA + 6 More


    Global Head of Marketing, Facebook Business Education
    Facebook | Los Angeles, CA + 6 More


    Instructional Designer
    Facebook | Los Angeles, CA + 7 More


    Instructional Designer
    Facebook | Los Angeles, CA + 7 More


    Marketing Manager, Vertical Solutions
    Facebook | Los Angeles, CA + 6 More



             View All Related Jobs




           Facebook is proud to be an Equal Employment Opportunity and Affirmative Action
           employer. We do not discriminate based upon race, religion, color, national origin, sex
           (including pregnancy, childbirth, reproductive health decisions, or related medical
           conditions), sexual orientation, gender identity, gender expression, age, status as a
           protected veteran, status as an individual with a disability, genetic information, political
           views or activity, or other applicable legally protected characteristics. You may view our
           Equal Employment Opportunity notice here. We also consider qualified applicants with

https://www.facebook.com/careers/v2/jobs/2078461459135786/                                                4/5
6/2/2021             Case 1:21-cv-02414-SCJ Document      1-1| Facebook
                                               Client Partner    Filed Careers
                                                                        06/11/21 Page 24 of 68
           criminal histories, consistent with applicable federal, state and local law. You may view
           Facebook's Pay Transparency Policy, Equal Employment Opportunity is the Law notice, and
           Notice to Applicants for Employment and Employees by clicking on their corresponding
           links. Additionally, Facebook participates in the E-Verify program in certain locations, as
           required by law.


           Facebook is committed to providing reasonable accommodations for qualified individuals
           with disabilities and disabled veterans in our job application procedures. If you need
           assistance or an accommodation due to a disability, you may contact us at
           accommodations-ext@fb.com



           Upload your resume or share your LinkedIn profile with our recruiting team.

                   Get Started




           About Us                                          On Social
           Company Info                                      Facebook

           Newsroom                                          Instagram

           Careers FAQs                                      LinkedIn

           Looking for contractor roles?




           Our Policies                                      More Resources
           Candidate Privacy Statement                       Family Safety Center

           Data Policy                                       Facebook for Business

           Cookies                                           Facebook for Developers




           Facebook © 2021

           English (US)




https://www.facebook.com/careers/v2/jobs/2078461459135786/                                               5/5
Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 25 of 68
                                                                                                                                                             >64%C(((/(.,*
                          Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 26 of 68




                                                                         .)+-*662
                                                              4;:;)3 565$,19+369;8- )/8--4-5:


        CNOY =[Z[GR >UT%6OYIRUY[XK 4MXKKSKTZ "a)DNBBJBKPb# OY SGJK GY UL ))')+'*(*( "ZNK a-CCB@PFRB ,>PBb# HKZ]KKT 8GIKHUUQ$ ;TI& GTJ OZY JOXKIZR_
        UX OTJOXKIZR_ ]NURR_%U]TKJ Y[HYOJOGXOKY "a.>@B?LLHb# UT ZNK UTK NGTJ GTJ ZNK @GXZOIOVGTZ OJKTZOLOKJ HKRU] "a7>NPF@FM>KPb#&



                  1.   ,BCFKFPFLK& a+LKCFABKPF>I 1KCLNJ>PFLKb SKGTY OTLUXSGZOUT XKRGZOTM ZU ZNK 6OYIRUYKXcY H[YOTKYY$ OTIR[JOTM$ ]OZNU[Z
                       ROSOZGZOUT$ VXUJ[IZ JKYOMTY$ VXUJ[IZ VRGTY$ JGZG$ YULZ]GXK GTJ ZKINTURUM_$ LOTGTIOGR OTLUXSGZOUT$ SGXQKZOTM VRGTY$
                       H[YOTKYY UVVUXZ[TOZOKY$ VXUVUYKJ ZKXSY$ VXOIOTM OTLUXSGZOUT$ JOYIU[TZY$ OT\KTZOUTY GTJ QTU]%NU] JOYIRUYKJ H_
                       6OYIRUYKX ZU AKIOVOKTZ$ KOZNKX JOXKIZR_ UX OTJOXKIZR_$ ]NKZNKX OT ]XOZOTM$ \KXHGRR_ UX UZNKX]OYK$ GTJ ]NKZNKX VXOUX ZU$ UT UX GLZKX
                       ZNK 7LLKIZO\K 6GZK$ ZNGZ KOZNKX2 "G# OY JKYOMTGZKJ GY IUTLOJKTZOGR H_ ZNK 6OYIRUYKX GZ ZNK ZOSK UL JOYIRUY[XK3 UX "H# ]U[RJ
                       XKGYUTGHR_ HK [TJKXYZUUJ$ MO\KT ZNK TGZ[XK UL ZNK OTLUXSGZOUT UX ZNK IOXI[SYZGTIKY Y[XXU[TJOTM OZY JOYIRUY[XK$ ZU HK
                       IUTLOJKTZOGR& 5UTLOJKTZOGR ;TLUXSGZOUT GRYU OTIR[JKY ZNK K^OYZKTIK UL ZNOY 4MXKKSKTZ GTJ ZNK LGIZ UX TGZ[XK UL ZNK
                       JOYI[YYOUTY HKZ]KKT ZNK VGXZOKY&

                  2.   ;OB LC +LKCFABKPF>I 1KCLNJ>PFLK& 4 VGXZ_ ]NOIN XKIKO\KY 5UTLOJKTZOGR ;TLUXSGZOUT [TJKX ZNOY 4MXKKSKTZ "a8B@FMFBKPb# SG_
                       [YK ZNK 5UTLOJKTZOGR ;TLUXSGZOUT UTR_ ZU K\GR[GZK ]NKZNKX ZU KTZKX OTZU G H[YOTKYY XKRGZOUTYNOV$ UX L[XZNKX GT K^OYZOTM
                       H[YOTKYY XKRGZOUTYNOV$ ]OZN ZNK VGXZ_ ]NOIN JOYIRUYKY 5UTLOJKTZOGR ;TLUXSGZOUT [TJKX ZNOY 4MXKKSKTZ "a,FO@ILOBNb#&

                  3.   ,FO@ILOQNB LC +LKCFABKPF>I 1KCLNJ>PFLK% AKIOVOKTZ ]ORR2 "G# NURJ 5UTLOJKTZOGR ;TLUXSGZOUT OT YZXOIZ IUTLOJKTIK GTJ ZGQK
                       XKGYUTGHRK VXKIG[ZOUTY ZU VXUZKIZ Y[IN 5UTLOJKTZOGR ;TLUXSGZOUT "Y[IN VXKIG[ZOUTY ZU OTIR[JK$ GZ G SOTOS[S$ GRR
                       VXKIG[ZOUTY AKIOVOKTZ KSVRU_Y ]OZN XKYVKIZ ZU OZY U]T IUTLOJKTZOGR SGZKXOGRY#3 "H# TUZ JO\[RMK GT_ 5UTLOJKTZOGR ;TLUXSGZOUT
                       ZU GT_ ZNOXJ VGXZ_ "UZNKX ZNGT ZU KSVRU_KKY UX IUTZXGIZUXY GY YKZ LUXZN HKRU]#3 GTJ "I# TUZ IUV_ UX XK\KXYK KTMOTKKX GT_
                       SGZKXOGRY JOYIRUYKJ [TJKX ZNOY 4MXKKSKTZ UX XKSU\K GT_ VXUVXOKZGX_ SGXQOTMY LXUS GT_ 5UTLOJKTZOGR ;TLUXSGZOUT& 4T_
                       KSVRU_KK UX IUTZXGIZUX MO\KT GIIKYY ZU GT_ 5UTLOJKTZOGR ;TLUXSGZOUT S[YZ NG\K G RKMOZOSGZK aTKKJ ZU QTU]b Y[IN
                       5UTLOJKTZOGR ;TLUXSGZOUT LUX [YK YVKIOLOKJ OT BKIZOUT * GTJ AKIOVOKTZ ]ORR XKSGOT XKYVUTYOHRK LUX KGIN Y[IN VKXYUTcY
                       IUSVROGTIK ]OZN ZNK ZKXSY UL ZNOY 4MXKKSKTZ&

                  4.   :BNJ( +LKCFABKPF>IFPT 7BNFLA& 7OZNKX VGXZ_ SG_ ZKXSOTGZK ZNOY 4MXKKSKTZ [VUT +( JG_Y VXOUX ]XOZZKT TUZOIK ZU ZNK UZNKX
                       VGXZ_& ;XXKYVKIZO\K UL GT_ ZKXSOTGZOUT UX K^VOXGZOUT UL ZNOY 4MXKKSKTZ$ AKIOVOKTZcY UHROMGZOUTY ]OZN XKYVKIZ ZU 5UTLOJKTZOGR
                       ;TLUXSGZOUT [TJKX ZNOY 4MXKKSKTZ K^VOXK - _KGXY LXUS ZNK JGZK UL XKIKOVZ UL ZNK 5UTLOJKTZOGR ;TLUXSGZOUT "K^IKVZ ]OZN
                       XKYVKIZ ZU GT_ ZXGJK YKIXKZY ]NKXK Y[IN UHROMGZOUTY ]ORR HK VKXVKZ[GR#&




>64%C(((/(.,*                                                                    ) UL *                                                                          E&)(&*,&*(
                                                                                                                                             >64%C(((/(.,*
                        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 27 of 68
                     @GXZOIOVGTZ SG_$ H[Z OY TUZ XKW[OXKJ ZU$ VXU\OJK Y[MMKYZOUTY$ IUSSKTZY$ OJKGY$ UX QTU]"NU]$ OT GT_ LUXS$ ZU 8GIKHUUQ
                     XKRGZKJ ZU 8GIKHUUQ VXUJ[IZY$ YKX\OIKY UX ZKINTURUM_ "aLKKJHGIQb#& 4T_ Y[IN LKKJHGIQ YNGRR TUZ HK IUTYOJKXKJ




        )+256<3-,/-, )5, )/8--, 65 *-0)3. 6.'

        .>@B?LLH                                                              7>NPF@FM>KP' /NBBKIFDEP .FK>K@F>I :B@EKLILDT# 1K@



                                                                                           UU"9FD=BO='OFDKBN&'OFDK>PQNBVV
        BOMTGZ[XK2                                                            BOMTGZ[XK2   Rachel Hamilton (Nov 17, 2020 20:11 EST)




        >GSK2        6G\OJ BKZZRKY                                            >GSK2         Rachel Hamilton
                                                                                           UU"5=BO='OFDKBN&'CQIIK>JBVV


        COZRK2       6OXKIZUX GTJ 4YYUIOGZK 9KTKXGR 5U[TYKR$ 5USSKXIOGR       COZRK2        CMO
                                                                                           UU":FPIB=BO='OFDKBN&':FPIBVV

                                                                              7SGOR2        rachel@greenlight.me
                                                                                           UU-J=BO='OFDKBN&'BJ>FIVV
                                                                                           +(+ @KGINZXKK BZ >7 B[OZK ,+(( 4ZRGTZG$ 94 +(+(0 DTOZKJ
        4JJXKYY2     ) :GIQKX FG_3 =KTRU @GXQ$ 5GROLUXTOG 1,(*-               4JJXKYY2
                                                                                           BZGZKY$ DTOZKJ BZGZKY


                     NDA-T00070642




>64%C(((/(.,*                                                             * UL *                                                                     E&)(&*,&*(
Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 28 of 68




                                    IT C
6/2/2021                Case 1:21-cv-02414-SCJ Document
                                                    Jordan1-1    Filed
                                                           Nichols        06/11/21 Page 29 of 68
                                                                   | LinkedIn


      Jordan Nichols liked Ryan Murray-Lopez’s comment on this


                  Jordan Nichols
                                       • 3rd+
                  Partnerships at Step | Ex: Facebook & Stripe
                  5d • Edited •

      There is no way I could hold this in any longer. I am elated to be joining Step!

      We are building the bank for Gen Z and empowering a more financially literate future... and having some fun
      while we do it.

      I have known CJ MacDonald for a few years, and when we met I immediately knew they were doing things
      differently. We reconnected a few weeks back the deal was done in days.

      We do not know what the future holds, but we can be sure Gen Z will have a different relationship with money
      than any of us had. Step has a chance to be a critical and central part of that.

      I have been fortunate over the past few years during my role at Facebook to work with almost all of the
      category leaders in personal finance disruption. I can tell you that Step is developing a rare connection with
      their customers that I have only seen a couple of times, and those companies are now household names.

      The mission. The product. The customer excitement. I am pinching myself to be a part of it.

      Add to that, Stripe, Coatue Management, General Catalyst, Charlie D’Amelio (google her if you’re old like me) ,
      Steph Curry, Justin Timberlake and Will Smith backing us... we can do something special.

      Oh yea. We are hiring!

      #NextWave!

      https://lnkd.in/dBgP5WS




https://www.linkedin.com/in/jordansnichols/detail/recent-activity/                                                      1/2
6/2/2021                Case 1:21-cv-02414-SCJ Document
                                                    Jordan1-1    Filed
                                                           Nichols        06/11/21 Page 30 of 68
                                                                   | LinkedIn




https://www.linkedin.com/in/jordansnichols/detail/recent-activity/                                 2/2
Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 31 of 68
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 32 of 68

                                                                     NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                                     ATTORNEYS AND COUNSELORS AT LAW


                                                                     201 17th Street NW, Suite 1700
 Jeff Mapen                                                          Atlanta, GA 30363
 (404) 322-6157                                                      T 404.322.6000 F 404.322.6050
 jeff.mapen@nelsonmullins.com                                        nelsonmullins.com




                                                  May 28, 2021

VIA E-MAIL and FedEx
Mr. Jordan Nichols
90 Lincoln Drive
Sausalito, CA 94965
E-Mail: Jordan.nichols44@gmail.com

        RE:       Demand to Immediately Cease and Desist by Greenlight Financial Technology,
                  Inc.

Dear Mr. Nichols:

       I am an attorney for Greenlight Financial Technology, Inc. (“Greenlight”). Greenlight
hereby demands that you immediately cease and desist from sharing or otherwise using any
Greenlight trade secret information with Step Mobile, Inc. (“Step”).

        As you know, during your employment with Facebook, Inc. (“Facebook”), you served from
July 2020 through the present as Greenlight's “Client Partner”. In your role as Client Partner, you
were tasked by Facebook to ensure Greenlight’s success in its direct to consumer marketing efforts
within the Facebook ecosystem. To aid in those efforts, you requested and Greenlight shared
extremely sensitive proprietary and confidential information with you pursuant to a Mutual Non-
Disclosure Agreement (“MNDA”), executed between Greenlight and Facebook. Pursuant to the
MNDA, in furtherance of your role as Client Partner and at the urging of Facebook, Greenlight
shared with you, among other things, the following highly proprietary Greenlight trade secrets
(collectively, the “Greenlight Trade Secrets”):

     Costs to acquire customers (“CAC”);
     Conversion rates;
     Upgrade rates;
     Target audiences;
     Optimization tactics;
     Creative learnings including winning imagery and value propositions; and
     Spend volume and performance over time.




  CALIFORNIA | COLORADO | DISTRICT   OF   COLUMBIA | FLORIDA | GEORGIA | MARYLAND | MASSACHUSETTS | NEW YORK
                         NORTH CAROLINA | SOUTH CAROLINA | TENNESSEE | WEST VIRGINIA
              Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 33 of 68




        In addition, at the urging of Facebook to treat you as a strategic partner,1 Greenlight shared
the following highly proprietary Greenlight Trade Secrets pursuant to the MNDA:

           Volume and CAC goals (including Greenlight’s interpretation of performance);
           Strategic priorities for the marketing team and marketing plans for the year, including in
            other channels;
           Product roadmaps;
           Partnership priorities;
           Perspective on competitive threats, including Step; and
           Martech stack and performance metrics from other sources.

        Earlier this week, Greenlight first learned that you were leaving Facebook and taking on
the role of “Leading Partnerships” at Step. According to currently available information, you were
recruited by Step’s CEO for such a senior role at Step, where you will interact on a daily basis
with Step’s senior leaders and be jointly accountable for growing Step. In such a senior role, you
have access to and/or will use the Greenlight Trade Secrets to benefit Step and harm Greenlight.
Among other things, you have access to and/or will use and disclose the Greenlight Trade Secrets
the following ways in your employment at Step:

            Your knowledge of Greenlight’s cost to acquire, conversion rates and upgrade rates have
             been and/or will be used to establish pricing with Step’s partners and potentially undercut
             Greenlight pricing terms or proposals. Understanding these unit economics will enable you
             and Step to undercut Greenlight in competitive situations wherein the two companies are
             targeting the same partner;
            Your knowledge of Greenlight’s target audiences, optimization tactics and creative
             learnings have been and/or will be used by you and Step to establish credibility and
             demonstrate expertise that is part of the value provided to partners. This insight will also
             directly contribute to the success of your and Step’s joint growth goals with partners; and
            Your knowledge of Greenlight’s prioritization of partnership opportunities and of
             partnerships relative to other growth channels, have been and/or will inform your and
             Step’s partnership priorities as well as performance of your and Step’s growth channels.

        These are just a few of the many examples of how you have misappropriated and will
misappropriate Greenlight’s Trade Secrets in your employment at Step and likely during the
recruitment as well. Troublingly, on May 5, 2021, at your request you engaged in a one-on-one
meeting with Greenlight's Chief Marketing Officer, Rachel Hamilton, under the guise of your
Client Partner role with Facebook. During that atypical meeting, you and Ms. Hamilton discussed,
among other things, Greenlight's strategic priorities, Greenlight's partnership pipeline and targets
and Ms. Hamilton's point of view on Step and Greenlight's competitive response. According to

1
  Underscoring the amount of time you dedicated to Greenlight and the amount of access given
to you by Greenlight at the urging of Facebook, Greenlight understands that you were tasked
with only approximately four total accounts, including Greenlight, in your role at Facebook.
Indeed, you wrote in your Linkedin profile that you “had the great fortune of partnering with
category creating companies like… Greenlight Financial… as they developed their product and
defined their go to market strategies.”
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 34 of 68




your Linkedin posting on May 27, you apparently “reconnected” with Step “a few weeks back”
and were hired “in days.” In other words, while under an MNDA and using your role at Facebook
to improperly gain access, you apparently mined Greenlight’s CMO for additional Greenlight
Trade Secrets that you could use and/or have already used in your interview with Step and in your
employment with Step.

       Greenlight hereby demands that you immediately cease and desist from misappropriating
the Greenlight Trade Secrets and violating the terms of the MNDA. Given the Greenlight Trade
Secrets that were shared with you during your time at Facebook under an MNDA that directly
align with your new role at Step, you have and will continue to violate the MNDA and
misappropriate Greenlight's Trade Secrets if you accept employment with Step. Greenlight is
being severely harmed by your actions and by the actions of Step.

        Greenlight hereby reserves any and all rights and remedies under applicable law and
contract against you and against Step. To the extent you or your counsel have any questions
concerning the foregoing, I am available to discuss. To the extent you do not abide by the terms
of this cease and desist, Greenlight intends to enforce its rights in a court of law against you and
against Step.

                                              Very truly yours,




                                              Jeffrey L. Mapen

JLM/pjs
cc:   Brad Fauss, Esq. (via E-Mail)
      Michelle Johnson, Esq. (via E-Mail)
      Kevin Leblang, Esq. (via E-Mail)
      Step Mobile, Inc. (via FedEx; c/o CJ Macdonald, Agent for Service of Process, 120
      Hawthorne Avenue, Palo Alto, CA 94301)
            Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 35 of 68




               IN THE SUPERIOR COURT OF FULTON COUNTY, GEORGIA
                                 136 PRYOR STREET, ROOM C-103, ATLANTA, GEORGIA 30303
                                                                    SUMMONS
       GREENLIGHT FINANCIAL TECHNOLOGY, INC.                                       ) Case
                                                                                   ) No.:
                                                                                   )
                                                                                   )
                                   Plaintiff,                                      )
                                                                                   )
             vs.                                                                   )
                                                                                   )
       JORDAN NICHOLS                                                              )
                                                                                   )
                                                                                   )
                                                                                   )
                                 Defendant                                         )
                                                                                   )
                                                                                   )
                                                                                   )
                                                                                   )

TO THE ABOVE NAMED DEFENDANT(S):

You are hereby summoned and required to file electronically with the Clerk of said Court at
https://efilega.tylerhost.net/ofsweb (unless you are exempt from filing electronically) and serve upon
plaintiff’s attorney, whose name and address is:
             Jeffrey L. Mapen
             Jessica R. Watson
             Nelson Mullins Riley & Scarborough LLP
             201 17th Street, 17th Floor
             Atlanta, Georgia 30363
             jeff.mapen@nelsonmullins.com
             jessica.watson@nelsonmullins.com
An answer to the complaint which is herewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service; unless proof of service of this complaint is not filed
within five (5) business days of such service. Then time to answer shall not commence until such proof of
service has been filed. IF YOU FAIL TO DO SO, JUDGMENT BY DEFAULT WILL BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
This                                               day of                               , 20

                                                                                   Honorable Cathelene “Tina” Robinson
                                                                                   Clerk of Superior Court
                                                                                   By
                                                                                                   Deputy Clerk


To defendant upon whom this petition is served:
This copy of complaint and summons was served upon you                                                                       , 20


                                                                                                           Deputy Sherriff

Instructions: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum is used
         Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 36 of 68




                       IN THE SUPERIOR COURT OF FULTON COUNTY
                                   STATE OF GEORGIA

    GREENLIGHT FINANCIAL                       )
    TECHNOLOGY, INC.,                          )
                                               )      Civil Action File No.:
          Plaintiff,                           )      2021CV350274
                                               )
    v.                                         )      Judge Kelly Lee Ellerbe
                                               )
    JORDAN NICHOLS,                            )
                                               )
          Defendant.                           )

                                       RULE NISI

         This matter is set for a hearing on Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction on Wednesday, June 9, 2021 at 2:00

p.m. The Court will hear this matter via videoconference1 and will email the parties

the Zoom information.

         This 7th day of June, 2021.

                                     /S/ Jennifer Ventry
                                   Jennifer Ventry
                                   Staff Attorney to Judge Kelly Lee Ellerbe
                                   Superior Court of Fulton County
                                   jennifer.ventry@fultoncountyga.gov

Service via eFileGA.




1
    The Court uses Zoom (https://zoom.us/) which is available for free.
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 37 of 68




                      IN THE SUPERIOR COURT OF FULTON COUNTY
                                  STATE OF GEORGIA

 GREENLIGHT FINANCIAL                          )
 TECHNOLOGY, INC.,                             )
                                               )
         Plaintiff,                            )
                                               )       CASE NO. 2021CV350274
 v.                                            )
                                               )       JURY TRIAL DEMANDED
 JORDAN NICHOLS,                               )
                                               )
         Defendant.                            )
                                               )
                                               )

      PLAINTIFF’S MOTION AND MEMORANDUM OF LAW FOR TEMPORARY
            RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        Plaintiff Greenlight Financial Technology, Inc. (“Greenlight”) respectfully moves this

Court for a temporary restraining order and a preliminary injunction. Defendant Jordan Nichols

(“Nichols” or “Defendant”) should be restrained from engaging in specific actions described below

to prevent irreparable harm and preserve the status quo pending the litigation of this action.

                                           INTRODUCTION

        Nichols obtained certain of Greenlight’s confidential and proprietary trade secrets, subject

to a mutual non-disclosure agreement. Nichols has now used and/or will use those trade secrets,

without Greenlight’s permission, in his new senior role working for Step Mobile, Inc. (“Step”), a

direct competitor of Greenlight whose central product is also a parent-managed payment card for

kids and teens. This Motion seeks to prevent Nichols from further misappropriating Greenlight’s

trade secrets.

        Since its inception, Greenlight has advertised through Facebook Inc.’s (“Facebook”)

platform to directly market to consumers. Until late May 2021, Nichols was employed by
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 38 of 68




Facebook as Greenlight’s dedicated “Client Partner” and was tasked by Facebook to ensure

Greenlight’s success in its marketing efforts on the Facebook platform. To facilitate Greenlight’s

success, Facebook provided Nichols with access to Greenlight’s confidential and proprietary trade

secret information through Facebook’s self-service platform, and Greenlight expounded upon and

shared more of its confidential and proprietary trade secret information with Nichols over the

course of numerous video calls and Zoom meetings, all subject to a Mutual Non-Disclosure

Agreement (“MNDA”) executed between Facebook and Greenlight.

       After requesting and having an atypical meeting with Rachel Hamilton, Greenlight’s Chief

Marketing Officer, on May 5, 2021, under the guise of discussing Greenlight’s recent performance

through the Facebook marketing channel, and asking Ms. Hamilton a series of leading questions

about Greenlight’s business, including, but not limited to, Greenlight’s strategic priorities,

Greenlight’s partnership pipeline and targets, and Ms. Hamilton’s point of view on Step and

Greenlight’s competitive response, Nichols resigned from Facebook a mere two weeks later to

take a new senior role, “Leading Partnerships” at Step.

       By way of just one example to illustrate how Nichols has misappropriated and will continue

to misappropriate Greenlight’s trade secrets, in his new role at Step, Nichols will be tasked with

determining which audiences Step should target and how to target them. Using Greenlight’s

confidential and proprietary trade secret information, which was disclosed to Nichols pursuant to

an MNDA and in furtherance of his role as Greenlight’s Client Partner at Facebook, Nichols will

be able to save Step the years of effort and millions of dollars expended by Greenlight and allow

Step to copy the exact same audiences Greenlight targets in the same manner that Greenlight

targets them.




                                                2
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 39 of 68




       Nichols grossly abused his position to gather confidential and proprietary trade secret

information from Greenlight and is using and will continue to use Greenlight’s confidential and

proprietary trade secret information in his new role at Step, irreparably harming Greenlight. For

these reasons, Greenlight respectfully seeks a temporary restraining order and a preliminary

injunction against Nichols.

                                      STATEMENT OF FACTS

         A. Greenlight’s Business.

         Greenlight is an innovative financial technology company located in Atlanta, Georgia

that has built its business around a smart debit card and mobile application that is marketed to

families for the purpose of allowing parents to manage their children’s spending and saving and

teaching financial responsibility to children. (See Verified Complaint, ¶ 7). Among other things,

Greenlight’s technology allows parents to transfer funds to debit cards for up to five children

through the mobile application and allows parents to choose the exact stores where their children

can spend, manage children’s chores and allowances, set parent-paid interest rates on savings, and

more. (See Id., ¶ 8). Kids can customize their Greenlight cards, track balances, watch their savings

grow, gain financial knowledge, learn how to invest in stocks and exchange traded funds (ETFs)

and learn to make real world financial decisions. (See Id., ¶ 8). Because of its unique and

proprietary technology, Greenlight has experienced enormous success in the industry, and is the

most successful product of its kind currently on the market. (See Id., ¶ 9).

         B. Greenlight’s Relationship with Facebook and Nichols.

         Since its inception, Greenlight has advertised through Facebook’s platform to directly

market to consumers. (See Id., ¶ 10). Because of the size of Greenlight’s account, in July 2020

Facebook assigned Greenlight a dedicated team of Facebook employees, led by a “Client Partner,”

to ensure Greenlight’s success in its direct to consumer marketing efforts within the Facebook

                                                 3
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 40 of 68




ecosystem. (See Id., ¶ 11). Upon information and belief, Facebook Client Partners – including

Greenlight’s dedicated Client Partner – are assigned a small number of client accounts to manage,

typically between one and six clients. (See Id., ¶ 11).

         At all times relevant to this lawsuit, Defendant Nichols was assigned by Facebook to

serve as Greenlight’s dedicated Client Partner. (See Id., ¶ 12). According to publicly available job

descriptions, Client Partners must, among other responsibilities:

           a. “Define and own account plans to unlock investments and drive client’s business
              key performance metrics”;
           b. “Partner with teammates and cross-functional partners to structure and execute
              operational and strategic initiatives - developing account plans, synthesizing market
              related data, leading client analysis and defining the overall business approach to
              Facebook’s success with digitally focused businesses”;
           c. “Prospect and penetrate organizations to drive alignment and influence executive
              and day-to-day contacts to execute against account plan”;
           d. “Develop performance marketing approaches for client to leverage Facebook ad
              solutions, creative approaches, and ad tech infrastructure”;
           e. “Collaborate with measurement partners to create learning agendas to help clients
              measure impact of marketing and adopt Facebook measurement solutions”;
           f. “Frame client opportunities and challenges to enroll cross-functional support”; and
           g. “Own forecasting and accurate client analysis to support team planning”.

(See Id., ¶ 13, Ex. A).

       Upon information and belief, in his role as Client Partner at Facebook, Nichols was only

tasked with four (4) total accounts, including Greenlight. (See Id., ¶ 14). Thus, Nichols was

heavily involved and played a key role in the development of Greenlight’s marketing and business

strategies at Facebook. (See Id., ¶ 14). Consistently, prior to May 28, 2021,1 Nichols’ LinkedIn

Profile read that he “led Digital Banking and Personal Finance app partnerships at Facebook” and




1
  Nichols appears to have deleted the reference to “Greenlight Financial” after receiving
Greenlight’s Cease and Desist letter on or about May 28, 2021.
                                                 4
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 41 of 68




“had the great fortune of partnering with category creating companies like . . . Greenlight Financial

. . . as they developed their product and defined their go to market strategies.” (See Id., ¶ 15).

          C. The Mutual Non-Disclosure Agreement.
        On November 13, 2020, in order to share confidential and proprietary trade secret

information about Greenlight’s business with its assigned Client Partner at Facebook, Nichols,

Greenlight executed a Mutual Non-Disclosure Agreement with Facebook (the “MNDA”). (See

Id., ¶ 16, Ex. B). Under the MNDA, “Confidential Information” is defined as:

        [I]nformation related to the Discloser’s business, including, without limitation,
        product designs, product plans, data, software and technology, financial
        information, marketing plans, business opportunities, proposed terms, pricing
        information, discounts, inventions and know-how disclosed by Discloser to
        Recipient, either directly or indirectly, whether in writing, verbally or otherwise,
        and whether prior to, on or after the Effective Date, that either: (a) is designated as
        confidential by the Discloser at the time of disclosure; or (b) would reasonably be
        understood, given the nature of the information or the circumstances surrounding
        its disclosure, to be confidential.

(See Id., ¶ 17, Ex. B).

        Furthermore, under the MNDA, a party that “receives Confidential Information under this

Agreement (“Recipient”) may use the Confidential Information only to evaluate whether to enter

into a business relationship, or further an existing business relationship, with the party which

discloses Confidential Information under this Agreement (“Discloser”).” (See Id., ¶ 18, Ex. B).

        As the Recipient, Facebook and its employees (including, but not limited to, Nichols), are

required to:

        (a) hold Confidential Information in strict confidence and take reasonable
        precautions to protect such Confidential Information (such precautions to include,
        at a minimum, all precautions Recipient employs with respect to its own
        confidential materials); (b) not divulge any Confidential Information to any third
        party (other than to employees or contractors as set forth below); and (c) not copy
        or reverse engineer any materials disclosed under this Agreement or remove any
        proprietary markings from any Confidential Information. Any employee or
        contractor given access to any Confidential Information must have a legitimate
        “need to know” such Confidential Information for use specified in Section 2 and

                                                  5
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 42 of 68




        Recipient will remain responsible for each such person’s compliance with the terms
        of this Agreement.

(See Id., ¶ 19, Ex. B).

        The term of the MNDA expires five (5) years from the date of receipt of the Confidential

Information, except with respect to any trade secrets where such obligations will be perpetual.

(See Id., ¶ 20).

          D. Nichols Becomes Privy to Greenlight Trade Secrets Subject to the Mutual Non-
             Disclosure Agreement.

        Between July 2020 and May 17, 2021, Nichols engaged in regular video calls, Zoom

meetings, and occasional telephone calls with employees of Greenlight, including, but not limited

to, Rachel Hamilton (Greenlight’s Chief Marketing Officer), Denis Burba (Greenlight’s Director

of Growth Marketing) and Lee Silver (Greenlight’s Senior Manager, Growth Marketing) all of

whom are physically based in the Atlanta, Georgia area. (See Id., ¶ 21). Pursuant to the MNDA,

in furtherance of Nichols’ role as Client Partner and at the urging of Facebook to treat Nichols as

a strategic partner, after execution of the MNDA, Facebook made certain of Greenlight’s

extremely sensitive, proprietary and highly confidential trade secrets available for viewing to

Nichols in Facebook’s self-service platform, and Greenlight expanded upon and shared with

Nichols other extremely sensitive, proprietary and highly confidential trade secrets during video

calls, Zoom meetings, and telephone calls, including, but not limited to the following (collectively,

the “Greenlight Trade Secrets”):

            a.     Greenlight’s costs to acquire customers (“CAC”);
            b.     Greenlight’s conversion rates;
            c.     Greenlight’s upgrade rates;
            d.     Greenlight’s target audiences;
            e.     Greenlight’s optimization tactics;
            f.     Greenlight’s creative learnings including winning imagery and copy and value
                   propositions and Greenlight’s spend volume and performance over time;



                                                 6
          Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 43 of 68




             g. Greenlight’s volume and CAC goal, as well as Greenlight’s interpretation of
                performance;
             h. Greenlight’s strategic priorities for the marketing team and marketing plans for the
                year, including in other channels;
             i. Greenlight’s product roadmaps;
             j. Greenlight’s partnership priorities;
             k. Greenlight’s perspective on the competitive landscape, including Step, an early-
                stage financial technology company that is a direct competitor of Greenlight; and
             l. Greenlight’s marketing technology stack and performance metrics from other
                sources.

         (See Id., ¶ 22).

         On May 5, 2021, Nichols requested a one-on-one meeting with Ms. Hamilton,2 via Zoom.

(See Id., ¶ 23). Nichols’ meeting request was atypical, since prior to this meeting, Nichols had only

had one prior ad-hoc one-on-one meeting with Ms. Hamilton on September 11, 2020. (See Id., ¶

23).    Instead, because of Ms. Hamilton’s role as Chief Marketing Officer and the size of

Greenlight’s account at Facebook, Ms. Hamilton’s one-on-one calls were typically scheduled on

a quarterly basis with Facebook’s Vice President, who is three (3) reporting layers up from

Nichols.     (See Id., ¶ 23).

         During the May 5, 2021 meeting, under the guise of discussing Greenlight’s recent

performance through the Facebook marketing channel, Nichols asked Ms. Hamilton a series of

leading questions about Greenlight’s business, including, but not limited to, Greenlight’s strategic

priorities, Greenlight’s partnership pipeline and targets, and specifically asked for Ms. Hamilton’s

point of view on Step and Greenlight’s competitive response. (See Id., ¶ 24). Step is an early-stage

financial technology company that directly competes with Greenlight, and is self-proclaimed as a

“next generation financial services company building the best banking experience to help teens

and young adults achieve financial independence and knowledge at an earlier age,” with its main




2
    Ms. Hamilton resides in – and took the Zoom meeting from – a location in Atlanta, Georgia.
                                                  7
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 44 of 68




product being a secured credit card for teens that is associated with a mobile banking app. (See

Id., ¶ 27; See generally https://www.step.com/faq). Pursuant to the MNDA, Ms. Hamilton

provided responses to Nichols’ questions, believing that Nichols was working on solutions to

support Greenlight’s growth through the Facebook channel. (See Verified Complaint, ¶ 24).

         E. Nichols Accepts New Employment with Greenlight’s Direct Competitor.

       Approximately two and a half weeks after Nichols’ May 5, 2021 telephone call with Ms.

Hamilton, Greenlight learned that Nichols accepted a senior role of “Leading Partnerships” at Step.

(See Id., ¶ 25). Nichols wrote in a May 27, 2021 LinkedIn post that he was recruited by Step

Founder and Chief Executive Officer, CJ MacDonald, noting that: “I have known CJ MacDonald

for a few years, and when we met I immediately knew they were doing things differently. We

reconnected a few weeks back the deal was done in days.” (See Id., ¶ 26).

       It is Greenlight’s reasonable belief that Nichols already disclosed during the recruitment

process and/or is presently disclosing Greenlight’s confidential and proprietary trade secret

information during the course of his employment at Step. (See Id., ¶ 28). Furthermore, it is

apparent that Nichols specifically requested the one-on-one meeting with Ms. Hamilton on or

about May 5, 2021 for the sole purpose of gathering additional information pertaining to the

Greenlight Trade Secrets in order to assist him during the recruitment process and during his new

employment with Step. (See Id., ¶ 29).

       In his new role at Step, Nichols will interact on a daily basis with Step’s senior leaders and

will be jointly accountable for growing Step. (See Id., ¶ 30). Moreover, in his new role at Step,

Nichols has access to and/or will use the Greenlight Trade Secrets to benefit Step and harm

Greenlight. (See Id., ¶ 31). For example, Nichols is privy to the success of Greenlight’s specific

product and feature offerings developed over the years and at a cost of millions of dollars, and


                                                 8
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 45 of 68




already has and/or will inform Step’s decision making regarding what products and features to

build based on Greenlight’s success. (See Id., ¶ 32). Nichols is also privy to Greenlight’s most

successful marketing strategies, including Greenlight’s creative images, target audiences, ad

settings images and messages, and registration flows. (See Id., ¶ 33). This data and information

have been and/or will be used to model Step’s marketing strategies and growth. (See Id.). As

another example, Nichols has knowledge pertaining to Greenlight’s target audiences, optimization

tactics and creative learnings. (See Id., ¶ 34). Such data and information have been and/or will be

used by Nichols and Step to establish credibility and demonstrate expertise that is part of the value

provided to partners. (See Id.). This insight will also directly contribute to the success of Nichols’

and Step’s joint growth goals with partners. (See Id.). Nichols also has knowledge of Greenlight’s

prioritization of partnership opportunities and of partnerships relative to other growth channels.

(See Id., ¶ 36). This data and information have been and/or will inform Nichols’ and Step’s

partnership priorities. (See Id.).

          Because Step is a direct competitor of Greenlight with a central focus of providing a

product that is substantially similar to Greenlight’s product, Greenlight believes that Nichols is

disclosing and/or will disclose Greenlight’s confidential and proprietary trade secret information

during the course of his employment at Step. Nichols gathered substantial trade secret information

regarding Greenlight and its processes as Greenlight’s Client Partner at Facebook, pursuant to the

MNDA, and intentionally gathered additional trade secret information near the end of his

employment at Facebook for his own deceptive use in acquiring employment with Step and for his

use in his new senior position at Step. As such, Greenlight requests a temporary restraining order

and a preliminary injunction order to enjoin Defendant’s unlawful conduct and prevent irreparable

harm to Greenlight.



                                                  9
         Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 46 of 68




                                               ARGUMENT

         Nichols’ actions necessitate a temporary restraining order and a preliminary injunction.

Greenlight has a valid claim for misappropriation of trade secrets under the Georgia Trade Secrets

Act, but in the meantime, while those claims are being litigated, Nichols could inflict irreparable

harm on Greenlight by using and disclosing the Greenlight Trade Secrets. Therefore, Greenlight

seeks a temporary restraining order and preliminary injunction.

    A.      A temporary restraining order should be granted because Nichols has used and/or
            will use the Greenlight Trade Secrets in conjunction with his senior position at
            Step, and immediate and irreparable injury will occur to Greenlight.

         Equity permits injunctive relief to prevent threatened or existing torts and any other action

that is “contrary to equity and good conscience and for which no adequate remedy is provided at

law.” O.C.G.A. § 9-5-1. In this case, Greenlight has given notice of this filing,3 but even without

notice, a temporary restraining order is permitted when the verified complaint shows that

“immediate and irreparable injury” will occur before the opposing party can be heard. O.C.G.A. §

9-11-65(b)(1). For example, trial courts have granted temporary restraining orders to protect the

assets of a company that were being mismanaged with its property going to waste (Stuard Lumber

Co. v. Taylor, 150 Ga. 135 (1920)) and to enjoin the sale of property to prevent the disposition of

assets (Ebon Foundation v. Oatman, 269 Ga. 340, 341 (1998); Rogers v. Robertson, 222 Ga. 519,

519 (1966)).

         In this case, as detailed above and in the Verified Complaint, Nichols gathered substantial

confidential and proprietary trade secret information pertaining to Greenlight’s business. For




3
 See attached E-Mail sent on June 3, 2021 to Mr. Nichols’ last known email address advising him
of the lawsuit and requesting that he or his counsel respond. See Exhibit A hereto. Plaintiff is
working to perfect service of the Summons and Verified Complaint. Undersigned counsel will also
provide to Mr. Nichols via E-Mail a copy of this Motion contemporaneous with its filing.
                                                  10
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 47 of 68




example, Nichols is intimately privy to, among other things, the success of Greenlight’s specific

product and feature offerings; Greenlight’s most successful marketing strategies, including

Greenlight’s creative images, target audiences, ad settings images and messages, and registration

flows; Greenlight’s target audiences, optimization tactics and creative learnings; and Greenlight’s

prioritization of partnership opportunities and of partnerships relative to other growth channels.

(See Id., ¶¶ 32-36).

       During Nichols’ employment at Step, he will be tasked with responsibilities that will

directly call on his knowledge of the Greenlight Trade Secrets. For example:

       -   Nichols will be tasked with forming strategic alliances with other brands. He will use
           his knowledge of which brands Greenlight is talking to and believes are critical partners
           to pursue alliances for Step instead. He will pursue exclusive relationships to block
           Greenlight and will use his knowledge of Greenlight’s business to offer competitive
           deal terms to potential partners.

       -   Nichols will be tasked with supporting Marketing leaders to grow Step’s user base.
           Step will replicate the combination of target audience creation, optimization method,
           landing destinations, creative asset types, value proposition and messaging styles that
           Greenlight has used to introduce millions of families to Greenlight. Because there are
           dozens or hundreds of selections underlying this setup, there are essentially infinite
           combinations to try, and Greenlight has spent years and millions of dollars to find
           which are effective for growing its user base.

       -   Nichols will be tasked with supporting Product leaders to determine how to use limited
           product development and engineering resources to grow Step’s user base and compete
           with Greenlight’s product offering. Step will use Nichols’ knowledge of which features
           are most popular and strategic for Greenlight, including precise knowledge of upgrade
           rates for Greenlight’s premium products, to determine which Greenlight features they
           should move quickly to copy.


       Particularly because of Nichols’ May 5, 2021 call with Ms. Hamilton during which he

intentionally fished for additional information regarding the Greenlight Trade Secrets under the

false guise of addressing Greenlight’s performance at Facebook, it is Greenlight’s reasonable

belief that Nichols already disclosed during the recruitment process and/or is presently disclosing



                                                11
         Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 48 of 68




Greenlight’s confidential and proprietary trade secret information during the course of his

employment at Step, including, but not limited to, the above examples. (See Id., ¶¶ 23-24; 28).

         Greenlight faces immeasurable, irreparable harm from Nichols’ egregious actions. Nichols

cannot be allowed to continue on this unlawful path. Nichols has shown no concern for the

irreparable damage he is inflicting upon Greenlight. Therefore, a temporary restraining order

should be granted to prevent Nichols from continuing to use in any manner, or otherwise disclose,

any of the Greenlight Trade Secrets in Nichols’ possession, custody, or control, and prohibiting

Nichols from working for Step or any other direct competitor of Greenlight that provides parent-

managed payment cards for kids and teens.

    B.      An interlocutory injunction should also be granted because Greenlight will suffer
            injuries for which there is no adequate remedy at law if Nichols is permitted to
            continue to use and disclose the Greenlight Trade Secrets and work for
            Greenlight’s direct competitor during this litigation.

         Georgia courts are empowered to grant preliminary injunctions. O.C.G.A. § 9-11-65. The

decision to grant or deny a request for injunctive relief “rest[s] in the sound discretion of the judge,

according to the circumstances of each case.” O.C.G.A. § 9-5-8. A trial court may grant a

preliminary injunction “to maintain the status quo until a final hearing if, by balancing the relative

equities of the parties, it would appear that the equities favor the party seeking the injunction.”

Outdoor Advertising Ass’n of Ga., Inc. v. Garden Club of Ga., Inc., 272 Ga. 146, 147 (2000); see

also Kinard v. Ryman Farm Homeowners’ Ass’n, Inc., 278 Ga. 149, 149 (2004) (noting the

“purpose for granting interlocutory injunctions is to preserve the status quo as well as balance the

conveniences of the parties pending a final adjudication of the case.”).

         When a trial court considers an application for an interlocutory injunction pending a final

judgment, the court should look to these four factors:

         (1) there is a substantial threat that the moving party will suffer irreparable injury
         if the injunction is not granted; (2) the threatened injury to the moving party
                                                  12
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 49 of 68




        outweighs the threatened harm that the injunction may do to the party being
        enjoined; (3) there is a substantial likelihood that the moving party will prevail on
        the merits of his claims at trial; and (4) granting the interlocutory injunction will
        not disserve the public interest.

Green Bull Georgia Partners, LLC v. Register, 301 Ga. 472, 475, 801 S.E.2d 843, 846 (2017).

        1. An interlocutory injunction should be issued because Greenlight has shown that it is
           threatened with irreparable injury if no injunction issues.

        For the same reasons that a temporary restraining order should issue, so too should an

interlocutory injunction issue.     If Nichols is permitted to continue to use and disclose the

Greenlight Trade Secrets in his employment with Step, more harm will come to Greenlight.

Greenlight has spent years developing its product and business model, including testing various

marketing strategies and determining what works best for Greenlight’s product.             (Verified

Complaint, ¶ 37). In his role as Client Partner, Nichols became privy to the Greenlight Trade

Secrets subject to the MNDA, and acquired sufficient information from Greenlight to essentially

re-create Greenlight’s business model and successful marketing efforts for Step, a direct

competitor of Greenlight, without any of the expenditure, time or effort that Greenlight expended,

which is irreparably harmful to Greenlight. (See Id., ¶ 39). This immediate and irreparable harm

justifies injunctive relief in favor of Greenlight.

        2. A balancing of the equities of the parties weighs in favor of Greenlight.

        The threat of continuing irreparable injury to Greenlight clearly outweighs any speculative

harm that injunctive relief might cause Nichols. Specifically, Nichols cannot show that undue

hardship will result if he is restrained from working for Step and from using non-public

information that was misappropriated from Greenlight, which will irreparably harm Greenlight’s

business when disclosed to Nichols’ new employer, a direct competitor of Greenlight.




                                                  13
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 50 of 68




        Nichols has a master’s degree in Business Administration from the University of Michigan

(2014). His work with Facebook centered on Facebook’s Digital Banking and Personal Finance

application partnerships at Facebook on the Digital Disruptors team. His prior work includes

employers such as Stripe (payment platform), Euclid (data platform for tracking identities and

behavior of individuals), and Leaf (offering employers 529 savings plans).4 His skills are

transferable to a comparable position with countless other companies, including those within the

data and/or financial technology industry with an employer that is not a provider of parent-

managed payment cards for kids and teens. Moreover, Nichols will suffer little harm from an

injunction that prevents him from using or disclosing the misappropriated Greenlight Trade

Secrets, or from working for a direct competitor whose central product is also a parent-managed

payment card for kids and teens. Greenlight only seeks to prevent Nichols from working in a very

narrow section of the industry, and his skills are transferable to numerous other companies that do

not directly compete with Greenlight. Accordingly, this factor weighs heavily in favor of granting

temporary injunctive relief.

        3. There is substantial likelihood that Greenlight will prevail on the merits of this
           dispute.

        Greenlight is substantially likely to succeed on the merits of its claims for trade secret

misappropriation because there is a substantial likelihood that Nichols is disclosing and/or will

disclose and use Greenlight’s confidential and proprietary information and trade secrets. Such

disclosure is in violation of the Georgia Trade Secrets Act. As a result of Nichols’ actions,

Greenlight has suffered and will continue to suffer immediate and irreparable harm to its business.

As set forth below, Greenlight is likely to succeed on the merits under the GTSA.



4
    This information is gathered from         Nichols’   publicly   available   LinkedIn   account.   See
https://www.linkedin.com/in/jordansnichols/

                                                   14
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 51 of 68




               a. Information disclosed to Nichols constituted trade secrets under the GTSA.

       Under the GTSA, a trade secret is defined as:

       information, without regard to form, including, but not limited to, technical or
       nontechnical data, a formula, a pattern, a compilation, a program, a device, a
       method, a technique, a drawing, a process, financial data, financial plans, product
       plans, or a list of actual or potential customers or suppliers which is not commonly
       known by or available to the public and which information:

               (A) Derives economic value, actual or potential, from not being generally
                   known to, and not being readily ascertainable by proper means by, other
                   persons who can obtain economic value from its disclosure or use; and

               (B) Is the subject of efforts that are reasonable under the circumstances to
                   maintain its secrecy.

       O.C.G.A. §§ 10–1–761(4).

       Here, Greenlight shared with Nichols confidential and proprietary trade secret information

including, but not limited to: Greenlight’s costs to acquire customers (“CAC”); Greenlight’s

conversion rates; Greenlight’s upgrade rates; Greenlight’s target audiences; Greenlight’s

optimization tactics; Greenlight’s creative learnings including winning imagery and copy and

value propositions and Greenlight’s spend volume and performance over time; Greenlight’s

volume and CAC goal, as well as Greenlight’s interpretation of performance; Greenlight’s

strategic priorities for the marketing team and marketing plans for the year, including in other

channels; Greenlight’s product roadmaps; Greenlight’s partnership priorities; Greenlight’s

perspective on the competitive landscape, including Step; and Greenlight’s marketing technology

stack and performance metrics from other sources. (Verified Complaint, ¶ 22).

       First, the Greenlight Trade Secrets – all of which are nonpublic – derive economic value

from not being generally known or readily ascertainable by proper means. Greenlight spent years

and devoted millions of dollars to developing its marketing, operating and product plans by testing

and researching what ultimately worked to reach consumers and to sell its product. (See Id., ¶ 37).


                                                15
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 52 of 68




The Greenlight Trade Secrets are all core tenets of Greenlight’s business which are extremely

confidential and closely guarded by Greenlight. (See Id., ¶ 38). Greenlight has very few

competitors in the parent-managed payment cards for kids and teens space; however, should

Greenlight’s competitors acquire the Greenlight Trade Secrets, they would have unfair bargaining

power and anti-competitive insight into Greenlight’s business and would be able to essentially

recreate Greenlight’s business without expending the immense time and effort that Greenlight

invested. (See Id., ¶ 39); See Camp Creek Hosp. Inns, Inc. v. Sheraton Franchise Corp., 139 F.3d

1396, 1411 (11th Cir. 1998) (concluding that information qualified as trade secrets because it was

demonstrated that it was closely guarded in the industry, that a competitor could not easily derive

the information through other means, and that a competitor could make use of such information to

the detriment of the owner.)

       Second, Greenlight takes reasonable measures to keep the Greenlight Trade Secrets secret

by storing such information on a secure, password-protected computer network, and by making

them available only to key employees such as executives and employees with a direct need-to-

know regarding such information. (Verified Complaint, ¶ 45). Moreover, Greenlight requires

individuals who become privy to the Greenlight Trade Secrets to first sign a non-disclosure

agreement prior to disclosure of non-public information, and additionally requires employees to

execute non-disclosure agreements, confidentiality agreements, and, for certain senior executives,

restrictive covenant agreements. (See Id., ¶ 46). Here, the Greenlight Trade Secrets were only

shared with Nichols pursuant to the MNDA and in furtherance of his role as Greenlight’s dedicated

Facebook Client Partner. Accordingly, the Greenlight Trade Secrets qualify as trade secrets under

the GTSA.




                                                16
         Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 53 of 68




               b. There is a substantial likelihood that Defendant has already used and will
                  continue to use the Greenlight Trade Secrets.

        The GTSA defines “misappropriation” as “acquisition of a trade secret of another by a

person who knows or has reason to know that the trade secret was acquired by improper means,”

or “disclosure or use of a trade secret of another without express or implied consent by a person

who . . . ”

        (i) used improper means to acquire knowledge of the trade secret;

        (ii) at the time of disclosure or use, knew or had reason to know that the

        knowledge of the trade secret was--

               (I) derived from or through a person who had used improper means

               to acquire the trade secret;

               (II) acquired under circumstances giving rise to a duty to maintain

               the secrecy of the trade secret or limit the use of the trade secret; or

               (III) derived from or through a person who owed a duty to the

               person seeking relief to maintain the secrecy of the trade secret or

               limit the use of the trade secret[.]

        O.C.G.A. § 10-1-761(2).           The GTSA prohibits both “actual or threatened

misappropriation” of trade secrets. O.C.G.A. § 10–1–762.

         Here, Nichols acquired the Greenlight Trade Secrets under a duty to maintain their

secrecy, subject to the MNDA. (Verified Complaint, ¶ 11). Furthermore, there is a substantial

likelihood that Nichols has already used and/or disclosed and/or will disclose the Greenlight Trade

Secrets to Step and use the Greenlight Trade Secrets to Step’s advantage. In a senior position of

“Leading Partnerships” at Step, and particularly since Step is an early-stage company, Nichols will


                                                  17
           Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 54 of 68




interact on a daily basis with Step’s senior leaders and will be jointly accountable for growing

Step. (See Id., ¶ 11). It is beyond dispute that Nichols is privy to many of Greenlight’s most

closely held trade secrets, including, but not limited to, the success of Greenlight’s specific product

and feature offerings; Greenlight’s most successful marketing strategies, including Greenlight’s

creative images, target audiences, ad settings images and messages, and registration flows;

Greenlight’s target audiences, optimization tactics and creative learnings; and Greenlight’s

prioritization of partnership opportunities and of partnerships relative to other growth channels.

(See Id., ¶¶ 32-36). His knowledge of the Greenlight Trade Secrets, disclosed to him subject to

the MNDA, has essentially provided Nichols a roadmap for how to model many of Step’s business

strategies identically after Greenlight without expending the years and millions of dollars that

Greenlight invested. (See Id., ¶ 39). Indeed, even if Nichols is forbidden from further disclosing

the Greenlight Trade Secrets to Step, it will be nearly impossible for Nichols not to use such

information for Step’s benefit by, for example, using his knowledge about Greenlight’s marketing

strategies and channels to identically model Step’s marketing efforts, and to inform Step’s decision

making regarding what products and features to build, and how to prioritize partnerships and other

growth opportunities.

       Based on the foregoing, the Greenlight Trade Secrets constitute trade secrets and there is a

substantial likelihood that Nichols has already used and/or disclosed and/or will use and disclose

the Greenlight Trade Secrets during his employment with Step, a direct competitor of Greenlight.

Thus, Greenlight seeks immediate injunctive relief preventing Nichols from working for Step or

any other direct competitors of Greenlight that provide parent-managed payment cards for kids

and teens, and preventing Nichols from using or disclosing the misappropriated Greenlight Trade

Secrets.



                                                  18
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 55 of 68




       4. Granting the injunction against Nichols will not disserve the public interest.

       In no way will the public be disserved if the injunction issues. It is in the public interest to

restrain anti-competitive behavior made possible by the theft of trade secret information. See also

Priority Payment Sys., LLC v. Signapay, LTD, 161 F. Supp. 3d 1294, 1304 (N.D. Ga. 2016)

(“There is a strong public policy for protecting trade secrets from misappropriation and in

promoting fair competition.”). A contrary ruling would embolden would-be misappropriators

seeking competitive advantage over rival businesses.

       5. Greenlight has no adequate remedy at law.

       When courts consider whether there is an adequate remedy at law, the remedy at law must

be “as practical and as efficient to the ends of justice and its prompt administration as the remedy

in equity.” See Concrete Coring Contractors, Inc. v. Mech. Contractors & Engineers, Inc., 220

Ga. 714, 718-19 (1965). Here, the results caused and likely to be caused by Nichols’ actions cannot

be compensated with damages alone. Greenlight’s technology is a one-of-a-kind product in the

financial technology industry and Greenlight has spent countless hours developing its product and

business model.    (Verified Complaint, ¶ 37).        Nichols has gathered sufficient proprietary

information from Greenlight to essentially re-create Greenlight’s business model and successful

marketing efforts at Step, a direct competitor of Greenlight, without any of the expenditure, time

or effort that Greenlight expended, which is irreparably harmful to Greenlight. (See Id., ¶ 39).

This immediate and irreparable harm justifies injunctive relief in favor of Greenlight.

                                         CONCLUSION

       This Court should grant Greenlight’s motion for a temporary restraining order and for a

preliminary injunction because (1) Greenlight has a substantial likelihood of success on the merits;

(2) failure to enjoin Nichols’ behavior during the pendency of this litigation would result in



                                                 19
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 56 of 68




immediate and irreparable harm to Greenlight’s continued business operations; (3) the balance of

equities favors injunctive relief; and (4) the public interest cuts in favor of Greenlight’s requested

relief. Accordingly, Greenlight respectfully requests that this Court enter a temporary restraining

order and a preliminary injunction preventing Nichols from using or disclosing the Greenlight

Trade Secrets or any information derived therefrom, and from working for Step or any other direct

competitor of Greenlight whose central product is also a parent-managed payment card for kids

and teens, during the pendency of this litigation.

       Respectfully submitted this 4th day of June 2021.

                                       /s/ Jeffrey L. Mapen
                                       Jeffrey L. Mapen
                                       Georgia Bar No. 469936
                                       E-mail: jeff.mapen@nelsonmullins.com
                                       Jessica R. Watson
                                       Georgia Bar No. 760076
                                       E-mail: jessica.watson@nelsonmullins.com
                                       Attorneys for Plaintiff Greenlight Financial Technology,
                                       Inc.

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (fax)




                                                 20
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 57 of 68




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I served the within and foregoing Plaintiff’s Motion for

Temporary Restraining Order and Preliminary Injunction and Memorandum in Support by

electronic mail and U.S. Mail to the following:

                                        Jordan Nichols
                                       90 Lincoln Drive
                                     Sausalito, CA 94965
                             E-Mail: jordan.nichols44@gmail.com

       Respectfully submitted this 4th day of June 2021.


                                     /s/ Jeffrey L. Mapen
                                     Jeffrey L. Mapen
                                     Georgia Bar No. 469936
                                     E-mail: jeff.mapen@nelsonmullins.com
                                     Jessica R. Watson
                                     Georgia Bar No. 760076
                                     E-mail: jessica.watson@nelsonmullins.com
                                     Attorneys for Plaintiff Greenlight Financial Technology,
                                     Inc.

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (fax)




                                                  21
                           Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 58 of 68




From:                                              Jeff Mapen
Sent:                                              Thursday, June 3, 2021 3:14 PM
To:                                                jordan.nichols44@gmail.com
Cc:                                                Jessica Watson; Michelle Johnson
Subject:                                           Greenlight v. Nichols - Fulton County Superior Court (Georgia)
Attachments:                                       2021.06.03 - Greenlight - Civil Filing Form, Complaint, and Summons.pdf


Good afternoon, Mr. Nichols – we never heard back from you in response to my May 28 letter. Attached is a copy of a
lawsuit filed today on behalf of Greenlight against you in the Superior Court of Fulton County, Georgia. To the extent
you have retained an attorney, please forward this email to them and have your counsel contact me at their earliest
opportunity. In the interim, we expect to request a temporary restraining order from the Court and will provide as
much notice to you as possible.

Thanks.

Jeff Mapen




JEF FR EY L . MA PEN PAR TNER
j e f f. m a pe n@ n el s o nm ul l i n s. c o m

A TL ANT IC ST AT I ON | SU IT E 1700
201 17T H ST R EET NW | AT LA NT A, GA 30363
T   404. 322. 6157        F   404. 322. 6276
N EL SONM UL LI NS.C OM                  VCA RD VI EW B I O




                                                                            1
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 59Fulton
                                                                   of 68County Superior Court
                                                                                               ***EFILED***TB
                                                                                      Date: 6/8/2021 11:09 AM
                                                                                     Cathelene Robinson, Clerk



                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

 GREENLIGHT FINANCIAL                          )
 TECHNOLOGY, INC.,                             )
                                               )
        Plaintiff,                             )
                                               )        CASE NO. 2021CV350274
 v.                                            )
                                               )        JURY TRIAL DEMANDED
 JORDAN NICHOLS,                               )
                                               )
        Defendant.                             )
                                               )
                                               )

          PLAINTIFF’S MOTION TO APPOINT SPECIAL PROCESS SERVER

       COMES NOW the Plaintiff, Greenlight Financial Technology, Inc. by and through its

undersigned counsel, hereby moves this Court for the appointment of a special process server to

serve the above-named Defendant, Jordan Nichols, with a copy of the Summons and Complaint

for Injunctive Relief and Damages in this action and show in support thereof the following:

                                                   1.

       In accordance with O.C.G.A § 9-11-4(c), process may be served by the Sheriff of the

County where the action is brought or where the Defendant is found or by any citizen of the United

States specially appointed by the Court for that purpose.

                                                   2.

       Plaintiff requests and moves this Court to appoint Shalonda Tillman as special process

server who will serve a filed copy of the within action and Summons upon the above-named

Defendant, Jordan Nichols.
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 60 of 68




                                                 3.

       The appointment of a special process server is to the benefit and best interest of justice to

effectuate service of process upon the above-named Defendant, Jordan Nichols.

       WHEREFORE, Plaintiff prays and moves this Court to grant its motion and appoint

Shalonda Tillman as a special process server to serve the above-named Defendant, Jordan Nichols.

Respectfully submitted this 8th day of June 2021.


                                     /s/ Jeffrey L. Mapen
                                     Jeffrey L. Mapen
                                     Georgia Bar No. 469936
                                     E-mail: jeff.mapen@nelsonmullins.com
                                     Jessica R. Watson
                                     Georgia Bar No. 760076
                                     E-mail: jessica.watson@nelsonmullins.com
                                     Attorneys for Plaintiff Greenlight Financial Technology,
                                     Inc.

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (fax)
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 61 of 68




                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

 GREENLIGHT FINANCIAL                         )
 TECHNOLOGY, INC.,                            )
                                              )
        Plaintiff,                            )
                                              )      CASE NO. 2021CV350274
 v.                                           )
                                              )      JURY TRIAL DEMANDED
 JORDAN NICHOLS,                              )
                                              )
        Defendant.                            )
                                              )
                                              )


                                CERTIFICATE OF SERVICE
       I hereby certify that on this day, I served the within and foregoing Plaintiff’s Motion to

Appoint Special Process Server by electronic mail and United States mail to:

                                         Jordan Nichols
                                        90 Lincoln Drive
                                      Sausalito, CA 94965
                              Email: Jordan.nichols44@gmail.com


Respectfully submitted this 8th day of June 2021.
                                     /s/ Jeffrey L. Mapen
                                     Jeffrey L. Mapen
                                     Georgia Bar No. 469936
                                     E-mail: jeff.mapen@nelsonmullins.com
                                     Jessica R. Watson
                                     Georgia Bar No. 760076
                                     E-mail: jessica.watson@nelsonmullins.com
                                     Attorneys for Plaintiff Greenlight Financial Technology,
                                     Inc.

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
       Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 62 of 68




(404) 322-6050 (fax)
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 63 of 68




                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

 GREENLIGHT FINANCIAL                        )
 TECHNOLOGY, INC.,                           )
                                             )
        Plaintiff,                           )
                                             )      CASE NO. 2021CV350274
 v.                                          )
                                             )      JURY TRIAL DEMANDED
 JORDAN NICHOLS,                             )
                                             )
        Defendant.                           )
                                             )
                                             )


                          ORDER GRANTING MOTION FOR
                     APPOINTMENT OF SPECIAL PROCESS SERVER
       Upon consideration of Plaintiff’s Motion for Appoint of a Special Process Server, and in

consideration of applicable law;

       IT IS HEREBY ORDERED that Shalonda Tillman is specially appointed for service of the

within action and Summons upon the above-named Defendant, Jordan Nichols.

       So ORDERED this ____ day of ____________________ 2021.




                                                          ____________________________
                                                          JUDGE KELLY LEE ELLERBE
                                                          Superior Court of Fulton County
       Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 64Fulton
                                                                  of 68County Superior Court
                                                                                  ***EFILED***QW
                                                                          Date: 6/10/2021 1:12 PM
                                                                         Cathelene Robinson, Clerk

             IN THE SUPERIOR COURT OF FULTON COUNTY
                             STATE OF GEORGIA

 GREENLIGHT FINANCIAL                   )
 TECHNOLOGY,INC.,                       )
                                        )
       Plaintiff,                       )
                                        )     CASE NO. 2021CV350274
 v.                                     )
                                        )
 JORDAN NICHOLS,                        )
                                        )
       Defendant.                       )
                                        )
                      INTERLOCUTORY INJUNCTION

      This matteris before the Court on Plaintiff Greenlight Financial Technology,

Inc.’s (“Greenlight’s”)
                     ”
                        Motion for Temporary Restraining Order and Preliminary

Injunction filed June 7, 2021 (“Motion”). After considering the Motion and Verified

Complaint for Temporary Restraining Order, Injunctive Relief and Damagesfiled

June 3, 2021 (the “Verified Complaint”), and holding a hearing on June 9, 2021, at

which Greenlight attended and Defendant did not, the Court hereby enters the

following Order.

1.1   STANDARD OF REVIEW

      According to the Georgia Supreme Court, in deciding whether to issue an

interlocutory injunction,a trial court should consider whether

      ‘(1) there is a substantial threat that the moving party will suffer
      irreparable injury if the injunction is not granted; (2) the threatened



                             Page 1 of 4, 2021CV350274
       Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 65 of 68




       injury to the moving party outweighs the threatened harm that the
       injunction may do to the party being enjoined; (3) there is a substantial
       likelihood that the movingparty will prevail on the merits of her claims
       at trial; and (4) granting the interlocutory injunction will not disserve
       the public interest.’

TMX Fin. Holdings, Inc. v. DrummondFin. Servs., LLC, 300 Ga. 835, 836 (2017)

(citation omitted). Further, “[a]lthough one seeking interlocutory injunctiverelief

need not alwaysprove all four of these factors, a trial court must keep in mindthat

an interlocutory injunction is an extraordinary remedy, and the powerto grantit must

be prudently and cautiously exercised.” Id. at 836 (citation omitted).

2.     FINDINGS OF FACT AND CONCLUSIONS OF LAW

       First, the Court finds Greenlight provided Defendant with notice of the

hearing, and Defendant demonstrated that he received actual notice of the hearing

by exchanging communications with the Court and Greenlight’s counsel regarding

the same. Notably, there is no requirement ofpersonalserviceprior to the issuance

of either a temporary restraining order or an interlocutory injunction;rather, notice

to the adverse party is all that is required by O.C.G.A. § 9-11-65(a). also Focus

Entm’t Int’l, Inc. v. Partridge Greene, Inc., 253 Ga. App. 121, 124 (2001) (“service

of processis not necessary for either a TRO orinterlocutory injunction hearing, only

notice.”).

       Second, having considered the Motion, the supporting brief, the Verified

Complaint, the arguments of counsel, and the entire record, the Court finds



                              Page 2 of 4, 2021CV350274
       Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 66 of 68




Greenlight has made an appropriate showing to entitle Greenlight to a temporary

restraining order and an interlocutory injunction in accordance with O.C.G.A. § 9-

11-65. Greenlight has demonstrated that immediate andirreparable injury will ensue

should emergency relief not be provided under 0.C.G.A. § 9-11-65. Furthermore,

the Court finds that an interlocutory injunction is appropriate, as Greenlight has

demonstrated that: (1) there is a substantial threat that Greenlight will suffer

irreparable injury if the injunction is not granted; (2) the threatened injury to

Greenlight outweighsthe threatened harmthat the injunction may do to Defendant;

(3) there is a substantial likelihood that Greenlight will prevail on the merits ofits

claimsat trial; and (4) granting the interlocutory injunction will not disserve the

publicinterest.

      IT IS THEREFORE ORDERED asfollows:

      (a) Pending final resolution of this matterat trial or other Order ofthis Court,

         Defendant shall not work for Step Mobile, Inc. or any other direct

         competitor of Greenlight that provides parent-managed paymentcards for

         kids/teens;

      (b)Pendingfinal resolution of this matterat trial or other Orderof this Court,

         Defendant shall not use or disclose the Greenlight Trade Secrets, which

         includes:

             a. Greenlight’s costs to acquire customers (“CAC”);
             b. Greenlight’s conversion rates;


                              Page 3 of 4, 2021CV350274
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 67 of 68




                    Greenlight’s upgraderates;




             moac
                    Greenlight’s target audiences;
                    Greenlight’s optimization tactics;
                    Greenlight’s creative learnings including winning imagery and copy
                    and value propositions and Greenlight’s spend volume and
                    performance overtime;
              g.    Greenlight’s volume and CAC goals, as well as Greenlight’s
                    interpretation of performance;
              h.    Greenlight’s strategic priorities for the marketing team and
                    marketingplans for the year, including in other channels;
              i.    Greenlight’s product roadmap;
              j.    Greenlight’s partnershippriorities;
              k.    Greenlight’s perspective on the competitive landscape, including
                    Step, an early-stage financial technology companythat is a direct
                    competitor of Greenlight; and
              |.    Greenlight’s marketing technology stack and performance metrics
                    from othersources.

       Greenlight is ORDEREDto
                            oe Defendant with a copy ofthis Order.

       SO ORDERED, this lo
                        O'cay of June, 2021.


                                          Hbnorab    Kelly LeeCleebe
                                          Judge, Superior Court of Fulton County


Service via eFileGA.

SUBMITTED BY(andedited by the Court):

Jeffrey L. Mapen
Georgia Bar No. 469936
E-mail: jeff:mapen@nelsonmullins.com
Jessica R. Watson
Georgia Bar No. 760076
E-mail: jessica.watson@nelsonmullins.com
NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17" Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (fax)


                                 Page 4 of 4, 2021CV350274
        Case 1:21-cv-02414-SCJ Document 1-1 Filed 06/11/21 Page 68 of 68




                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

 GREENLIGHT FINANCIAL                         )
 TECHNOLOGY, INC.,                            )
                                              )
        Plaintiff,                            )
                                              )      CASE NO. 2021CV350274
 v.                                           )
                                              )      JURY TRIAL DEMANDED
 JORDAN NICHOLS,                              )
                                              )
        Defendant.                            )
                                              )
                                              )

                                CERTIFICATE OF SERVICE
       I hereby certify that on Friday, June 11, 2021, a copy of the Order on Interlocutory

Injunction was sent by electronic mail and FedEx Express Mail to:

                                         Jordan Nichols
                               6301 Shellmound Street, Apt 508
                                 Emeryville, California 94608
                              Email: Jordan.nichols44@gmail.com

Respectfully submitted this 11th day of June 2021.
                                     /s/ Jeffrey L. Mapen
                                     Jeffrey L. Mapen
                                     Georgia Bar No. 469936
                                     E-mail: jeff.mapen@nelsonmullins.com
                                     Jessica R. Watson
                                     Georgia Bar No. 760076
                                     E-mail: jessica.watson@nelsonmullins.com
                                     Attorneys for Plaintiff Greenlight Financial Technology,
                                     Inc.

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street/ 17th Floor
Atlanta, GA 30363
(404) 322-6000 (phone)
(404) 322-6050 (fax)
